Letton, J,
A judgment in favor of plaintiff (appellee) in this case was rendered in the county court on April 1, 1921. An appeal bond was filed by the defendant (appellant). He filed no transcript in the district court, but a transcript was filed by the plaintiff and a like judgment to that of the county court rendered against defendant. Afterwards defendant, filed a petition in error from the county court to the district court, and on July 19, 1921, the court found that no error was committed and ordered that the former judgment of the district court should be enforced. This judgment was placed of record on August 16,1921. On September 3, 1921, a motion was filed in the district court to vacate and recall an execution which the motion recites had been issued upon the judgment, on August 26, 1921. This motion was overruled on February 9, 1922. A transcript of all these proceedings was filed in this court on February 13, 1922. No transcript containing the record of either of the judgments having been filed in the supreme court within three months from the rendition of the same, this court acquired no jurisdiction to pass upon the merits. We have obtained *296jurisdiction only to review the order overruling the motion to recall and vacate the execution. Assuming that this is a final order, the motion was properly sustained by the district court, since it sought to review errors committed in the county court and the rendition and sufficiency of the final judgment in the district court.
Affirmed.